Sullivan, J.,
dissents in a memorandum as follows: In denying plaintiff’s motion for summary judgment in lieu of a complaint on a $16,000 promissory note, Special Term found that defendant’s claim of fraud in the inducement presented an issue of fact. I disagree and would grant plaintiff summary judgment. Defendant, a doctor, purchased the medical practice of Emanuel Z. Epstein, the deceased, from plaintiff, the executor of his estate, for $24,000, of which $8,000 was paid on September 16, 1982, the date of sale, with the balance of $16,000, as evidenced by a note in that amount executed by defendant in plaintiff’s favor, payable in 12 equal monthly installments commencing October 15,1982. As part of the sale the deceased’s medical office was sublet to defendant for the balance of the lease term. Defendant failed and refused to make any payments on the note, including the monthly payment due on October 15,1982, as a result of which, payment of the entire debt was accelerated. After having defaulted in payment of the rent due October 1,1982 — his first month’s rent check had been twice returned for insufficient funds — defendant vacated the deceased’s office on November 5,1982, just one month after he began practicing there. He took with him all of the deceased’s patient records, office furniture, furnishings and equipment. In a notice sent to the deceased’s patients defendant announced that he and “Simone” (the deceased’s nurse) were moving to his “larger and better equipped” downtown office. At the time defendant was maintaining two other offices besides the deceased’s. In opposing the motion defendant alleges that plaintiff falsely and materially misrepresented that the deceased’s practice consisted of 891 active patients whereas the deceased’s files revealed only 752 patient cards, which is 129 or 16% less than what plaintiff had represented. Defendant alleges that when questioned about the 891 patients, plaintiff refused to show him the medical records. Plaintiff denies making any such representation and alleges that defendant made several inspections of the deceased’s office, including an examination of the patients’ records, and accepted all of the property sold “as is”. The purchase agreement between plaintiff and defendant contained the following provision: “whereas, the Seller desires to sell and the Purchaser desires to purchase the medical practice and records of patients of Dr. Epstein and the furniture, furnishings and equipment herein-below described * * * The Seller hereby sells and the Purchaser hereby purchases Dr. Epstein’s medical practice, including all records of patients and the furniture, furnishings and equipment in Seller’s office * * * Purchaser has examined all of said property hereby sold and accepts same ‘as is.’ ” The only items expressly excluded from the sale were any moneys due the deceased for services rendered by him and the deceased’s consultation room desk and chair, as well as a table and three screens in the same room. Defendant’s entire defense is premised upon the *716claim that plaintiff falsely represented that the deceased’s practice consisted of 891 active patients. It should be noted that the claim of fraudulent inducement was never asserted until after the note was accelerated. More importantly, however, in the purchase agreement defendant, who had consulted an attorney before signing the agreement, acknowledged that he “examined all of said property hereby sold” and that he accepted the same “ ‘as is.’ ” Immediately preceding this acknowledgment was a description of the property sold which included “all records of patients”. The “whereas” clause also specifically recited that patients’ records were one of the subjects of conveyance. Having acknowledged in the purchase agreement that he examined the patients’ records defendant cannot now be heard to complain that he did not. The language of the “as is” disclaimer in the parties’ purchase agreement is sufficiently explicit as to subject matter, i.e., “medical practice, including all records of patients”, as to destroy the allegation that the agreement was executed in reliance upon any representation which plaintiff might have made as to the quantity or quality of the patient record inventory being sold. (See Danann Realty Corp. v Harris, 5 NY2d 317; cf. Pete’s Corner v E-Miljud, Inc., 84 AD2d 761.) While, ordinarily, the parol evidence rule does not bar extrinsic evidence of a seller’s alleged fraudulent representations (see Bridger v Goldsmith, 143 NY 424; Angerosa v White Co., 248 App Div 425, affd 275 NY 524; Jackson v State of New York, 210 App Div 115, affd 241 NY 563), where a party in the plainest language makes a representation that he has examined the very matter as to which he now claims he was defrauded and acknowledges that he is accepting the same “as is”, he will not be heard to complain that he was induced to enter into the transaction by misrepresentations. (Danann Realty Corp. v Harris, 5 NY2d 317, supra.) Finally, it should be noted that defendant’s claim of fraudulent inducement is premised on his assertion that he was refused access to the deceased’s medical records. Yet, in the purchase agreement he stated that he had examined the records. In such circumstances, to countenance defendant’s claim of fraudulent inducement would be tantamount to condoning his own misrepresentation that he had examined the deceased’s medical records. The defense of fraudulent misrepresentation is an obvious contrivance which presents no bona fide issue of fact and is designed solely to defeat the motion for summary judgment.